Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 9/10/2021.
Acknowledgment is made of applicant’s claim for priority of DE 102021123424 filed on 3/10/2022.
Claims 1-8 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eissler et al. US 2016/0246080 in view of Akiyama et al. US Pat. 6067134,  Yang et al. WO 2020/133000 and Ehlert et al. US Pat. 4788627.
Claim 1: Eissler et al. disclose 
(Fig. 3) an electro-optic modulator 10 comprising a single crystal element 12 (non-centrosymmetric crystal 12, e.g., CdTe) [0027] that exhibits changes in internal birefringence in response to an applied voltage [0013] [0023], 
the single crystal element 12 having opposing major surfaces (12-1/12-2)
electrodes 14/16 coupled to the opposing major surfaces of the single crystal element,
except
the single crystal element exhibiting a material-specific coefficient of thermal expansion (CTE); 
electrodes/conductors formed of a CuW metal matrix composite 
a W/Cu ratio of the CuW metal matrix composite selected to create electrodes having a CTE that substantially matches the CTE of the single crystal element.  
However Akiyama et al. teach
(Fig. 2) the single crystal element 1a/1b/1c (a liquid crystal layer) [Col. 10, line 24] exhibiting a material-specific coefficient of thermal expansion (the liquid crystal layer essentially consists of a liquid, and its thermal expansion coefficient is large by one digit or more as compared with a solid organic resin) [Col. 20, lines 40-41]; and 
Ehlert et al. teach
(Fig. 1) the single crystal element 20 (heat sink) [Col. 5, line 14] exhibiting a material-specific coefficient of thermal expansion (CTE) [Col. 5, line 32] – Note: the limitation “exhibiting a material-specific coefficient of thermal expansion” is directed toward a desired result (an element exhibiting a CTE). Ehlert’s element 20 exhibiting a coefficient of thermal expansion, is considered as equivalent to Akiyama crystal element 1a/1b/1c because of exhibiting a coefficient of thermal expansion.
(Fig. 1) electrodes/conductors formed of a CuW metal matrix composite and coupled to the opposing major surfaces of the single crystal element, a W/Cu ratio of the CuW metal matrix composite selected to create electrodes having a CTE that substantially matches the CTE of the single crystal element (By adjusting the ratio of tungsten, copper, and nickel, substantial matching of the heat sink CTE with the substrate CTE is possible. Because the CTE of the heat sink is matched with that of the substrate, problems associated with differential thermal expansion are minimized) [Col. 2, lines 39-44].  
Yang et al. further teach
(Fig. 2) electrodes TE/BE (upper/lower electrodes TE/BE) formed of a CuW metal matrix composite (the materials of the upper electrode and the lower electrode include a composite of molybdenum, ruthenium, gold, aluminum, magnesium, tungsten, copper, titanium, iridium, osmium, chromium).
It would have been obvious to one of ordinary skill in the art to modify Eissler’s invention with Akiyama's structure in order to provide improved high reflectance and high contrast, as taught by Akiyama [Col. 1, lines 64-65], with Ehlert's structure in order to provide improved device capable of operating effectively over wide temperature ranges, as taught by Ehlert [Col. 2, lines 22-23]; and with Yang's structure in order to provide higher quality factor, as taught by Yang [Summary of the invention].

Claims 2-4, 6: Eissler et al. disclose 
Claim 2: (Fig. 3) the electrodes 14/16 are mechanically clamped to the opposing major surfaces 12-1/12-2 of the single crystal element 12 [0027].  
Claim 3: (Fig. 3) the electrodes 14/16 are bonded to the opposing major surfaces 12-1/12-2 of the single crystal element 12.  
Claim 4: (Fig. 3) a thin adhesive film (inherent) is disposed between the opposing major surfaces 12-/12-2 of the single crystal element 12 and the electrodes 14/16 (conductive layers are applied to the crystal, which are then contacted by the electrodes used to apply the voltage across the crystal) [0004].  
Claim 6: (Fig. 3) the single crystal element 12 is selected from the group consisting of: CdTe, CdZnTe, ZnTe, and GaAs (CdTe, i.e., materials that exhibit a linear electro-optic effect) [0003] [0027]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eissler et al. US 2016/0246080, Akiyama et al. US Pat. 6067134, Yang et al. WO 2020/133000, Ehlert et al. US Pat. 4788627 as applied to claim 4 above, and further in view of Lu et al. CN 106908970.
Claim 5:
Lu et al. teach
(Fig. 2c) a thin metal film Sn (welding layer is made of soft metal, e.g., Sn) is disposed between the opposing major surfaces of single crystal element and the electrodes (the acoustooptic crystal is bonded with the welding layer of the transducer together; metal transition layers are arranged between the bottom electrode layer and the welding layer of the acoustooptic crystal as well as between the bottom electrode layer and the welding layer of the transducer respectively) [Abstract].  
It would have been obvious to one of ordinary skill in the art to modify Eissler’s invention with Lu's structure in order to provide reduced clutter and a higher quality factor, as taught by Lu [Summary of the invention],



Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 7 is the inclusion of the limitation 
“…single crystal element comprises CdTe, having a material-based CTE of 5.9*10-6/K, and the W/Cu ratio is selected to be 93/7 to form CTE-matched electrodes of CuW metal matrix composite material.material .”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1 and 6.
The primary reason for the allowance of the dependent claim 8 is the inclusion of the limitation 
“…single crystal element comprises GaAs, having a material-based CTE of 5.6*10-6/K, and the W/Cu ratio is selected to be 95/5 to form CTE-matched electrodes of CuW metal matrix composite material.material.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1 and 6.
Eissler et al. US 2016/0246080, Yang et al. WO 2020/133000 and Ehlert et al. US Pat. 4788627 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871